Citation Nr: 1423558	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-21 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an effective date prior to December 15, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased disability evaluation in excess of 30 percent for a left wrist disorder.

3. Entitlement to an increased disability evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.  

The Veteran testified before the undersigned Veterans Law Judge in March 2014.


FINDINGS OF FACT

1. A Defense Technical Information Center report received in March 2014 is a relevant official service department record that existed and had not been associated with the claims file when VA first decided the Veteran's claim. 

2.  The newly received service department record is related to the Veteran's claimed PTSD stressors.

3. Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims to an evaluation exceeding 30 percent for a left wrist disorder and 10 percent for bilateral hearing loss.  Therefore, no questions of fact or law remain before the Board for these claims.



CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than December 15, 2008, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2013).

2. The criteria for withdrawal of a Substantive Appeal as to the left wrist and hearing loss claims are met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

Earlier Effective Date 

The Veteran contends that a date earlier than December 15, 2008, should be established for the grant of service connection for PTSD.  The Board grants his appeal.

38 C.F.R. § 3.156(c) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a)  (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim. 

38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.

In March 2014, the Veteran submitted a compilation of Department of Defense records generated in 1968 by the U.S. Naval Support Activity in Danang, Vietnam.  The report is, within the meaning of 38 C.F.R. § 3.156(c), a relevant official service department record that existed and had not been associated with the claims file when VA first decided the Veteran's claim.  Therefore, the Veteran is entitled to an earlier effective date for the grant of service connection.

The Veteran testified that he was diagnosed with PTSD prior to filing his original claim.  As his entitlement to service connection preceded his filing of the original claim, the effective date for the award is, pursuant to 38 C.F.R. § 3.156(c)(3), the date VA received his original claim (May 20, 2004).

Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawals may be made on the record at a hearing.  Id.  Such withdrawals need not be in writing.  Id.  

The issues of evaluations exceeding 30 percent for a left wrist disorder and 10 percent for bilateral hearing loss were developed for appellate consideration.  In his March 2014 Board Hearing, the Veteran withdrew his appeal of these issues on the record, thereby satisfying the requirements of 38 C.F.R. § 20.204.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration for these issues, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

Entitlement to an effective date of May 20, 2004, for service connection for PTSD is granted.

The appeal for an evaluation exceeding 30 percent for a left wrist disorder is dismissed.

The appeal for an evaluation exceeding 10 percent for bilateral hearing loss is  dismissed.


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


